Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A new examiner has been assigned to U.S. Application No. ***.  Per MPEP 704.01, full faith and credit will be given to the searches and actions of the previous examiner where appropriate.
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant’s Amendment filed June 18, 2022 is acknowledged.
-	Claim(s) 1, 13 is/are amended
- 	Claim(s) 12, 20 is/are canceled
-	Claim(s) 1-11, 13-19 is/are pending in the application.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The application is a U.S. National Phase Application of PCT International Application No. PCT/IL2016/050993 filed on September 7, 2016.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman , U.S. Patent Publication No. 20160116977 in view of van Os et al, U.S. Patent Publication No. 20130345980.
Consider claim 1, Goldman teaches a method for guiding a user's attention during use of a display, comprising: identifying, from a plurality of data elements configured to be presented on the display, one or more data elements prior to their presentation on the display (see Goldman figures 12-15 and paragraphs 0085-0089 the processor 100 receives information 68 or generates the information 68. The processor 100 then generates and displays an indicator 70 that represents an awaiting notification); 

locating, on the display, a display position of the identified one or more data elements (see Goldman figure 14, element 76 and paragraphs 0085-0089); 

displaying a visual graphical element at 

evaluating an efficiency of displaying the visual graphical element, based on feedback from the user (see Goldman paragraphs 0092- 0094 a gaze, or glance, frequency 522 is calculated for each of the indicators 70. The gaze frequency 522 for an indicator 70 is the number of times a gaze location 94 moves into the indicator area 76 (e.g., transitions T) of the indicator 70 over a time period 524. In alternative embodiments, the gaze frequency 522 is time a gaze location 94 spends in the indicator area 76 (e.g., dwell time equals sum of all fixations and saccades between transitions or shifts of gaze to other target areas) over the time period 524. Glance duration can be defined as the time from the moment at which the direction of gaze moves toward a target to the moment it moves away from it. A single glance duration may be referred to as a glance.); and 

modifying one or more parameters of the visual graphical element according to the evaluated efficiency, wherein the one or more parameters of the visual graphical element includes at least one of: a specified period before displaying the visual graphical element, a duration of the displaying of the visual graphical elements, inter-visual graphical elements periods, color, shape and size (see Goldman paragraphs 0092- 0094 where the prominence of each indicator 70 is increased or decreased based on the respective calculated gaze frequency 522 of the indicator 70. For example, a prominence of each indicator 70 is associated with an average gaze frequency 532. If the calculated gaze frequency 522 is above the average gaze frequency 532, the processor 100 increases the prominence of the indicator 70. If the calculated gaze frequency 522 is below the average gaze frequency 532, the processor 100 decreases the prominence of the indicator 70.), 

of the visual graphical element, and a relative position of the visual graphical element with respect to the one or more data elements (see Goldman paragraphs 0092- 0094, 0101 where indicators 70 with the larger updated average gaze frequencies 534 are arranged in positions 72 with a relatively larger size range (e.g., the size of indicator area 76 within display area 74 is determined based on current gaze frequency 522 as described above with respect to method 500) at a more central (or easy to find) position 72 on the display 60. Similarly, the indicators 70 with the smaller updated average gaze frequencies 534 are arranged in positions 72 with a relatively smaller size range (e.g., the size of indicator area 76 within display area 74 is determined based on current gaze frequency 522 as described above with respect to method 500) and a less central position 72 on the display 60; paragraphs 0105-0107, where  if a gaze pattern 722 is identified, the processor 100 decreases a distance 732 between the indicators 70 associated with the gaze pattern 722 or otherwise combines the indicators 70 associated with the gaze pattern 722; paragraphs 0120-0122 where if a gaze of a driver is not found in gaze location data during a period of time, the absence of a gaze reduces the default communication to the driver. and paragraphs 0127-0130 where computing device 40 responds to a driver that is having a new experience and is not calm (e.g., as evidenced by a gaze) by adjusting the default communication to include more frequent instructions or general messages. For example, a new experience is driving a route that a driver has not previously driven. Alternatively, if a driver is driving a common route, then the lack of gazes reflects the comfort of the driver. In response, the computing device 40 includes less frequent instructions (e.g., the default directions) and/or limiting messages to only important alerts (e.g., accidents, hazards, changes in traffic)).

Goldman is silent regarding a specified interval prior to displaying one or more data elements such as messages (see Goldman paragraph 0089).

In a related field of endeavor, Os teaches displaying a notification of an incoming message for a specified period so as to alert a user regarding incoming messages (see Os paragraphs 0338, 0340 where some applications display the notification for less than 5 seconds, some for 5 seconds, and some for more than 5 seconds.)  One of ordinary skill in the art would have been motivated to have modified Goldman with the teachings of Os to have displayed Goldman’s notification cue for a specified interval prior to displaying one or more data elements so as to alert a user regarding incoming messages in a timely fashion even if a user does not gaze at it within a specified time.

Consider claim 2, Goldman as modified by Os teaches all the limitations of claim 1 and further teaches further comprising selecting a visual graphical element according to visual parameters of the displayed data elements (see Goldman figures 12 and 13 and paragraph 0089 where for example the processor 100 receives a message 68, generates and displays an indicator 70 (e.g., an envelope symbol) on the display 60).

Consider claim 3, Goldman as modified by Os teaches all the limitations of claim 1 and further teaches wherein the display is a vehicle display and wherein the displayed data elements relate to a vehicle driven by a driver (see Goldman paragraph 0036 where present technology is described primarily herein in connection with automobiles, the technology is not limited to automobiles. The concepts can be used in a wide variety of applications, such as in connection with aircraft, marine craft, and other vehicles.).

Consider claim 4, Goldman as modified by Os teaches all the limitations of claim 1 and further teaches wherein the display is a pilot display and wherein the displayed data elements relate to an aircraft flown by a pilot (see Goldman paragraph 0036 where present technology is described primarily herein in connection with automobiles, the technology is not limited to automobiles. The concepts can be used in a wide variety of applications, such as in connection with aircraft, marine craft, and other vehicles.).

Consider claim 5, Goldman as modified by Os teaches all the limitations of claim 4 and further teaches further comprising presenting a plurality of the visual graphical elements according to a specified display scanning scheme (see Goldman figure 2, elements 72, 74, 76, 70 and paragraph 0044 where display 60 includes display areas 74 at positions 72. Here, each of the indicators 70 is associated with one of the display areas 74 of the display 60. Each of the indicators 70 includes an indicator area 76.).

Consider claim 6, Goldman as modified by Os teaches all the limitations of claim 4 and further teaches further comprising identifying a display scanning scheme of the pilot and presenting a plurality of the visual graphical elements to correct the pilot's display scanning scheme with respect to a specified display scanning scheme (see Goldman figure 2 and example figures 12-15 and paragraphs 0085-0089 where  the processor 100 receives a message 68, generates and displays an indicator 70 (e.g., an envelope symbol) on the display 60, and analyzes gaze location data 412. If the gaze location data 412 includes a gaze location 94 in an indicator area 76 of the indicator 70, the processor 100 displays the message 68 on the display 60. In certain embodiments, for example, the processor 100 only displays the indicator 70 if the speed is measured by a speed sensor 30 to be below ten miles per hour.).

Consider claim 7, Goldman as modified by Os teaches all the limitations of claim 4 and further teaches further comprising identifying a display scanning scheme of the pilot and adapting the visual graphical element selection and display to the identified display scanning scheme (see Goldman paragraphs 0080-0082 and figure 2 and paragraphs 0127-0130 computing device 40 responds to a driver that is having a new experience and is not calm (e.g., as evidenced by a gaze) by adjusting the default communication to include more frequent instructions or general messages. For example, a new experience is driving a route that a driver has not previously driven. Alternatively, if a driver is driving a common route, then the lack of gazes reflects the comfort of the driver. In response, the computing device 40 includes less frequent instructions (e.g., the default directions) and/or limiting messages to only important alerts (e.g., accidents, hazards, changes in traffic).).

Consider claim 8, Goldman as modified by Os teaches all the limitations of claim 1 and further teaches further comprising configuring the visual graphical element according to urgency parameters of the one or more data elements (see Goldman paragraphs 0080-0082 and 0130 where computing device 40 responds to a driver that is having a new experience and is not calm (e.g., as evidenced by a gaze) by adjusting the default communication to include more frequent instructions or general messages. For example, a new experience is driving a route that a driver has not previously driven. Alternatively, if a driver is driving a common route, then the lack of gazes reflects the comfort of the driver. In response, the computing device 40 includes less frequent instructions (e.g., the default directions) and/or limiting messages to only important alerts (e.g., accidents, hazards, changes in traffic).).

Consider claim 9, Goldman as modified by Os teaches all the limitations of claim 1 and further teaches further comprising configuring the visual graphical elements according to an identified user reaction (see Goldman paragraphs 0119-0122 and 0127-0130 where computing device 40 responds to a driver that is having a new experience and is not calm (e.g., as evidenced by a gaze) by adjusting the default communication to include more frequent instructions or general messages. For example, a new experience is driving a route that a driver has not previously driven. Alternatively, if a driver is driving a common route, then the lack of gazes reflects the comfort of the driver. In response, the computing device 40 includes less frequent instructions (e.g., the default directions) and/or limiting messages to only important alerts (e.g., accidents, hazards, changes in traffic).).

Consider claim 10, Goldman as modified by Os teaches all the limitations of claim 1 and further teaches wherein the specified interval is between 10ms and 500ms (see Os paragraphs 0338 and 0344 where applications display the notification for less than 5 seconds, some for 5 seconds, and some for more than 5 seconds.).

Consider claim 11, Goldman as modified by Os teaches all the limitations of claim 1 and further teaches further comprising maintaining a period of at least one second between repetitions of the visual graphical element displaying at a specified range of cue positions (see Os paragraph 0342 where  if and when another text message or notification arrives, the stages 3901-3904 repeat with that new message and stages 3901-3902 are repeated with each of multiple messages coming in).

Claim 12 canceled

Consider claim 13, Goldman as modified by Os teaches a system for guiding a user's attention during use of a display, comprising: a cueing module in communication with a display module that operates the display (see Goldman paragraph 003 where applications 120 include various programs that, when executed by the processor 100, implement the various features of the computing device 40, including declutter applications, system notification applications, delayed notification applications, driver request applications, arrangement applications, relationship applications, information adjustment applications, vehicle system information applications, and driver context information applications, each of which is described in further detail below. The applications 120 are stored in the memory 110 and are configured to be executed by the processor 100.), the cueing module configured to: 

identify, from a plurality of data elements configured to be presented on the display, one or more data elements prior to their presentation on the display (see Goldman figures 12-15 and paragraphs 0085-0089 the processor 100 receives information 68 or generates the information 68. The processor 100 then generates and displays an indicator 70 that represents an awaiting notification); 

locate a display position of the identified one or more data elements (see Goldman figure 14, element 76 and paragraphs 0085-0089); 

select a visual graphical element according to visual parameters of the displayed data elements (see Goldman figures 12 and 13 and paragraph 0089 where for example the processor 100 receives a message 68, generates and displays an indicator 70 (e.g., an envelope symbol) on the display 60); 

instruct the display module to display the visual graphical element at a specified interval prior to displaying the one or more data elements (see Os paragraphs 0338, 0340 where some applications display the notification for less than 5 seconds, some for 5 seconds, and some for more than 5 seconds.), at a position on the display that relates geometrically to the display position of the one or more data elements (see Goldman figures 12 and 13 showing indicator 70 in the same location 76 as information 68); 

evaluate an efficiency of displaying the visual graphical element, based on feedback from the user (see Goldman paragraphs 0092- 0094 a gaze, or glance, frequency 522 is calculated for each of the indicators 70. The gaze frequency 522 for an indicator 70 is the number of times a gaze location 94 moves into the indicator area 76 (e.g., transitions T) of the indicator 70 over a time period 524. In alternative embodiments, the gaze frequency 522 is time a gaze location 94 spends in the indicator area 76 (e.g., dwell time equals sum of all fixations and saccades between transitions or shifts of gaze to other target areas) over the time period 524. Glance duration can be defined as the time from the moment at which the direction of gaze moves toward a target to the moment it moves away from it. A single glance duration may be referred to as a glance.); and 

modify one or more parameters of the visual graphical element according to the evaluated efficiency, wherein the one or more parameters of the visual graphical element includes at least one of: a specified period before displaying the visual graphical element, a duration of the displaying of the visual graphical elements, inter-visual graphical elements periods, color, shape and size (see Goldman paragraphs 0092- 0094 where the prominence of each indicator 70 is increased or decreased based on the respective calculated gaze frequency 522 of the indicator 70. For example, a prominence of each indicator 70 is associated with an average gaze frequency 532. If the calculated gaze frequency 522 is above the average gaze frequency 532, the processor 100 increases the prominence of the indicator 70. If the calculated gaze frequency 522 is below the average gaze frequency 532, the processor 100 decreases the prominence of the indicator 70.), 

of the visual graphical element, and a relative position of the visual graphical element with respect to the one or more data elements ((see Goldman paragraphs 0092- 0094, 0101 where indicators 70 with the larger updated average gaze frequencies 534 are arranged in positions 72 with a relatively larger size range (e.g., the size of indicator area 76 within display area 74 is determined based on current gaze frequency 522 as described above with respect to method 500) at a more central (or easy to find) position 72 on the display 60. Similarly, the indicators 70 with the smaller updated average gaze frequencies 534 are arranged in positions 72 with a relatively smaller size range (e.g., the size of indicator area 76 within display area 74 is determined based on current gaze frequency 522 as described above with respect to method 500) and a less central position 72 on the display 60; paragraphs 0105-0107, where  if a gaze pattern 722 is identified, the processor 100 decreases a distance 732 between the indicators 70 associated with the gaze pattern 722 or otherwise combines the indicators 70 associated with the gaze pattern 722; paragraphs 0120-0122 where if a gaze of a driver is not found in gaze location data during a period of time, the absence of a gaze reduces the default communication to the driver. and paragraphs 0127-0130 where computing device 40 responds to a driver that is having a new experience and is not calm (e.g., as evidenced by a gaze) by adjusting the default communication to include more frequent instructions or general messages. For example, a new experience is driving a route that a driver has not previously driven. Alternatively, if a driver is driving a common route, then the lack of gazes reflects the comfort of the driver. In response, the computing device 40 includes less frequent instructions (e.g., the default directions) and/or limiting messages to only important alerts (e.g., accidents, hazards, changes in traffic)).

Consider claim 14, Goldman as modified by Os teaches all the limitations of claim 13 and further teaches further comprising the display module and the display (see Goldman figures. 1-3).

Consider claim 15, Goldman as modified by Os teaches all the limitations of claim 13 and further teaches wherein the cueing module is further configured to present a plurality of the visual graphical elements according to a specified display scanning scheme (see Goldman paragraphs 0120-0122 and 0127- 0130 where computing device 40 responds to a driver that is having a new experience and is not calm (e.g., as evidenced by a gaze) by adjusting the default communication to include more frequent instructions or general messages. For example, a new experience is driving a route that a driver has not previously driven. Alternatively, if a driver is driving a common route, then the lack of gazes reflects the comfort of the driver. In response, the computing device 40 includes less frequent instructions (e.g., the default directions) and/or limiting messages to only important alerts (e.g., accidents, hazards, changes in traffic).).

Consider claim 16, Goldman as modified by Os teaches all the limitations of claim 13 and further teaches wherein the cueing module is further configured to configure the visual graphical element according to urgency parameters of the piece of information (see Goldman paragraphs 0080-0082 and 0130 where computing device 40 responds to a driver that is having a new experience and is not calm (e.g., as evidenced by a gaze) by adjusting the default communication to include more frequent instructions or general messages. For example, a new experience is driving a route that a driver has not previously driven. Alternatively, if a driver is driving a common route, then the lack of gazes reflects the comfort of the driver. In response, the computing device 40 includes less frequent instructions (e.g., the default directions) and/or limiting messages to only important alerts (e.g., accidents, hazards, changes in traffic).).

Consider claim 17, Goldman as modified by Os teaches all the limitations of claim 13 and further teaches wherein the specified interval is between 0 and 500ms (see Os paragraphs 0338 and 0344 where applications display the notification for less than 5 seconds, some for 5 seconds, and some for more than 5 seconds).

Consider claim 18, Goldman as modified by Os teaches all the limitations of claim 13 and further teaches wherein the cueing module is further configured to maintain a specified period between repetitions of the visual graphical element at a specified range of positions (see Os paragraph 0342 where  if and when another text message or notification arrives, the stages 3901-3904 repeat with that new message and stages 3901-3902 are repeated with each of multiple messages coming in).

Consider claim 19, Goldman as modified by Os teaches all the limitations of claim 13 and further teaches further comprising a feedback module in communication with the cueing module and with a monitoring module that monitors a user of the display, the feedback module configured to evaluate an efficiency of the cueing (see Goldman paragraphs 0092- 0094 a gaze, or glance, frequency 522 is calculated for each of the indicators 70. The gaze frequency 522 for an indicator 70 is the number of times a gaze location 94 moves into the indicator area 76 (e.g., transitions T) of the indicator 70 over a time period 524. In alternative embodiments, the gaze frequency 522 is time a gaze location 94 spends in the indicator area 76 (e.g., dwell time equals sum of all fixations and saccades between transitions or shifts of gaze to other target areas) over the time period 524. Glance duration can be defined as the time from the moment at which the direction of gaze moves toward a target to the moment it moves away from it. A single glance duration may be referred to as a glance.), 

wherein the cueing module is further configured to modify at least one parameter of the visual graphical element according to the evaluated efficiency (see (see Goldman paragraphs 0092- 0094 where the prominence of each indicator 70 is increased or decreased based on the respective calculated gaze frequency 522 of the indicator 70. For example, a prominence of each indicator 70 is associated with an average gaze frequency 532. If the calculated gaze frequency 522 is above the average gaze frequency 532, the processor 100 increases the prominence of the indicator 70. If the calculated gaze frequency 522 is below the average gaze frequency 532, the processor 100 decreases the prominence of the indicator 70; paragraph 0101 where indicators 70 with the larger updated average gaze frequencies 534 are arranged in positions 72 with a relatively larger size range (e.g., the size of indicator area 76 within display area 74 is determined based on current gaze frequency 522 as described above with respect to method 500) at a more central (or easy to find) position 72 on the display 60. Similarly, the indicators 70 with the smaller updated average gaze frequencies 534 are arranged in positions 72 with a relatively smaller size range (e.g., the size of indicator area 76 within display area 74 is determined based on current gaze frequency 522 as described above with respect to method 500) and a less central position 72 on the display 60; paragraphs 0105-0107, where  if a gaze pattern 722 is identified, the processor 100 decreases a distance 732 between the indicators 70 associated with the gaze pattern 722 or otherwise combines the indicators 70 associated with the gaze pattern 722; paragraphs 0120-0122 where if a gaze of a driver is not found in gaze location data during a period of time, the absence of a gaze reduces the default communication to the driver. and paragraphs 0127-0130 where computing device 40 responds to a driver that is having a new experience and is not calm (e.g., as evidenced by a gaze) by adjusting the default communication to include more frequent instructions or general messages. For example, a new experience is driving a route that a driver has not previously driven. Alternatively, if a driver is driving a common route, then the lack of gazes reflects the comfort of the driver. In response, the computing device 40 includes less frequent instructions (e.g., the default directions) and/or limiting messages to only important alerts (e.g., accidents, hazards, changes in traffic).).

Claim 20 canceled

Response to Arguments
Applicant's arguments filed July 18, 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s assertion that Goldman does not teach “attract the attention of a user to a specific position using a visual graphical element, which provide further information regarding the importance of the upcoming data element by attenuating the visual graphical element, prior to displaying a data element”, Examiner respectfully disagrees and directs Applicant’s attention to Goldman paragraphs 0075-0076, 0080-0081 where if the gaze location data does not include a gaze location 94 in the indicator area 76 of the indicator 70, the processor 100 increases the prominence of the indicator 70. For example, the prominence of the indicator 70 is increased (e.g., at a rate or for a time) until gaze location data includes a gaze location 94 in the indicator area 76 of the indicator 70, which is associated with the vehicle system 20 of the sensor 30. Increasing the prominence includes increasing size, brightness, type of indicator, moving to a more prominent position 72 (e.g., toward the center of the display), combinations thereof, and the like.  Clearly Goldman discloses attracting attention of a user as well as conveying importance by modifying size and positioning of an indicator.
In response to applicant's argument that “specified interval’ of Os is not comparable to the “specified interval” of the present invention, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  One of ordinary skill in the art would have been motivated to have modified Goldman with the teachings of Os to have displayed Goldman’s notification cue for a specified interval prior to displaying one or more data elements so as to alert a user regarding incoming messages in a timely fashion even if a user does not gaze at it within a specified time.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cragun, U.S. Patent Publication No. 6356812 (displaying information in a vehicle), Thorn, U.S. Patent Publication No. 20090097705 (tracking a user), Morrison, U.S. Patent Publication No. 20090176511 (mobile alerting network), Smith, U.S. Patent Publication No. 20100007479 (adaptive driver warning methodology).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625